In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐3854 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                  v. 

JESSE D. FEATHERLY, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
         No. 0758 3:14‐cr‐00127‐1 — Barbara B. Crabb, Judge. 
                     ____________________ 

    ARGUED OCTOBER 5, 2016 — DECIDED JANUARY 17, 2017 
                ____________________ 

   Before BAUER, FLAUM, and KANNE, Circuit Judges. 
    PER  CURIAM.  Jesse  Featherly  challenges  the  denial  of  his 
motion to quash the search warrant that led to the discovery 
of child pornography on his computer. Featherly contended 
that the government secured the warrant by making an inten‐
tionally false statement on the warrant application. The dis‐
trict court disagreed, and Featherly pleaded guilty to receiv‐
ing child pornography. Because the court did not clearly err 
2                                                        No. 15‐3854 

in concluding that there was no intentionally false statement 
and that probable cause supported the warrant, we affirm. 
    Featherly, then 27, was living in a trailer park in Rice Lake, 
Wisconsin, when his involvement with child pornography at‐
tracted  the attention  of  law enforcement.  An agent  in Okla‐
homa  discovered  that  Featherly’s  Internet‐service  account 
was being used to share files containing child pornography. 
An FBI special agent in Wisconsin, Jon Hauser, applied for a 
warrant to search Featherly’s residence. In an affidavit filed 
in support of the warrant application, Hauser stated that the 
agent  in  Oklahoma,  after  partially  downloading  the  shared 
files,  “was  able  to  determine  the  IP  address  of  this  [user’s] 
computer  to  be  68.190.144.255.”  (An  “Internet  Protocol  ad‐
dress” or “IP address” is defined elsewhere in the affidavit as 
referring to “a unique number used by a computer to access 
the Internet” and is assigned by a user’s Internet‐service pro‐
vider.)  According  to  Hauser,  the  agent  was  able  to  use  this 
unique “address” and ascertain that an Internet‐service pro‐
vider, Charter Communications, at the time of the download 
had assigned this IP address to Featherly’s service account. 
    A  magistrate  judge  issued  the  warrant,  concluding  that 
the  affidavit  established  probable  cause  to  search  the  resi‐
dence. The warrant was executed and, based on the images 
found, Featherly was charged with receipt of child pornogra‐
phy,  18  U.S.C.  §  2252(a)(2),  and  possession  of  it,  id. 
§ 2252(a)(4). 
   Featherly then moved for a hearing under Franks v. Dela‐
ware,  438  U.S.  154  (1978),  seeking  to  quash  the  warrant  and 
suppress  all  evidence  obtained  during  the  search  because 
Hauser had falsely stated in his affidavit that the IP address 
used by the suspect was traced to Featherly’s computer. The 
No. 15‐3854                                                      3

statement was false, Featherly maintained, because an IP ad‐
dress identifies only a modem—the device that connects com‐
puters to the Internet—and does not pinpoint the particular 
computer  that  uses  the  modem  to  access  the  Internet.  If 
Hauser’s  false  statement  were  “excised”  from  the  affidavit, 
Featherly urged, there would be no evidence to trace the of‐
fending Internet user to his residence, and thus no probable 
cause for the search. 
    The magistrate judge held an evidentiary hearing to clar‐
ify the facts relevant to Featherly’s challenge to the accuracy 
of the application for the search warrant. An FBI special agent 
who was based in Eau Claire, Forrest Wilkins, testified that he 
was the primary investigator in Featherly’s case and had pre‐
pared the affidavit which Hauser reviewed and signed. Wil‐
kins elaborated on his understanding of the significance of an 
IP address. He acknowledged, for instance, that an IP address 
was associated with a modem at the service residence of the 
Internet subscriber, but said that a modem could be defined 
as a “computer,” because it was a “high speed data processing 
device.” 
    The magistrate judge concluded that probable cause sup‐
ported  the  warrant  and  recommended  that  the  motion  to 
quash the warrant be denied. This finding of probable cause, 
the judge explained, was not affected by Wilkins’s view that 
“computer” could be defined to include modems, but even if 
this view were not correct, his adoption of a broader defini‐
tion had not been reckless or with an intent to mislead. The 
judge  dismissed  Featherly’s  semantic  challenge  to  “com‐
puter”  as  irrelevant  (“This  court’s  response  to  these  argu‐
ments is ‘okay, so what?’”), and discounted the significance 
of any flaw in the affidavit’s wording as “neither material nor 
4                                                       No. 15‐3854 

misleading.” Based on the evidence in the affidavit, the court 
reasonably could infer that a search of Featherly’s residence 
would  turn  up  evidence  of  child  pornography  because  the 
service account of the user sharing the incriminating files had 
been registered to Featherly’s name and address. Finally, the 
judge concluded, Wilkins did not perpetrate any knowing or 
reckless falsehood: He had no reason to falsely attribute the 
IP address to Featherly’s computer because such a misstate‐
ment “did nothing to bolster probable cause.”  
    Over Featherly’s objection, Judge Crabb adopted the mag‐
istrate  judge’s  report  and  recommendation,  denied  the  mo‐
tion  to  quash  the  warrant,  and  reprimanded  Featherly  for 
“persist[ing] in tilting at this windmill.” She agreed that the 
affidavit  did  not  contain  an  intentionally  false  statement  or 
material omission and thus did not need to be analyzed under 
Franks;  she  also  agreed  that  the  affidavit  supplied  sufficient 
probable cause to support the issuance of a warrant. And even 
if Wilkins in the affidavit had wrongly referred to the modem 
as  a  computer,  any  mistake  was  irrelevant  because  Charter 
identified the modem as servicing Featherly’s residence, and 
this identification was sufficient to support an inference that 
pornography would be found on his computer. 
   After his motion was denied, Featherly pleaded guilty to 
receiving child pornography, 18 U.S.C. § 2252(a)(2)—though 
reserving  the  right  to  appeal  the  denial  of  his  motion—and 
was sentenced to 144 months’ imprisonment. 
    On appeal Featherly challenges the conclusion that there 
was  no  Franks  violation  requiring  suppression  of  the  evi‐
dence. Under Franks, evidence seized under a warrant must 
be suppressed when the defendant shows that “(1) the affida‐
No. 15‐3854                                                            5

vit in support of the warrant contains false statements or mis‐
leading omissions, (2) the false statements or omissions were 
made deliberately or with reckless disregard for the truth, and 
(3) probable cause would not have existed without the false 
statements  and/or  omissions.”  United  States  v.  Williams,  718 
F.3d  644,  647  (7th  Cir.  2013);  see  Franks,  438  U.S.  at  155–56. 
Featherly  focuses  on  the  first  prong  and  maintains  that 
Hauser’s affidavit falsely stated that an IP address belonged 
to the user’s computer. In Featherly’s view the IP address was 
assigned only to his modem, and the identity of the particular 
device  using  the  modem  at  the  time  in  question  was  un‐
known.  This  confusion,  Featherly  continues,  kept  the  war‐
rant‐issuing judge from considering the possibility that some‐
one else in the trailer park had connected to his modem wire‐
lessly, without his knowledge, and used his Internet service 
to share child pornography.  
     We agree with the district judge that there was no inten‐
tional false statement in the affidavit. The statement that the 
IP address belonged to the user’s computer was not false. As 
the government points out, Hauser specified in his affidavit 
that he defined the term “computer” according to the statu‐
tory  language  of  18 U.S.C.  §  1030(e)(1),  which  includes  a 
“communications  facility  directly  related  to  or  operating  in 
conjunction with” a computer. One such “communications fa‐
cility” is Featherly’s modem since it’s a device that operates 
in  conjunction  with  a  computer  to  enable  communication 
with others over the Internet. The affidavit could have been 
more  precise,  as  the magistrate  judge  and  the  district  judge 
both noted, but it accurately stated that the Internet user who 
was sharing child pornography was using an IP address con‐
nected to Featherly’s service account.  
6                                                          No. 15‐3854 

    We also agree with the district judge and the magistrate 
judge that Hauser’s statement about an IP address belonging 
to a particular computer was not significant to the finding of 
probable cause because probable cause was sufficiently estab‐
lished by the tracing of the IP address to Featherly’s modem. 
While  an  unknown  user  conceivably  could  connect  to  an‐
other’s modem through an unsecured wireless network, the 
record  does  not  reflect  that  Featherly  had  such  a  network. 
Further, probable cause requires only “facts sufficient to in‐
duce  a  reasonably  prudent  person  to  believe  that  a 
search … will uncover evidence of a crime,” United States v. 
Gregory, 795 F.3d 735, 741 (7th Cir. 2015) (quoting United States 
v. Roth, 201 F.3d 888, 892 (7th Cir. 2000)), and the connection 
between  an  IP  address  and  a  modem  at  an  Internet  sub‐
scriber’s  residence  is  sufficient  to  justify  a  search,  see,  e.g., 
United States v. Vosburgh, 602 F.3d 512, 526–27 (3d Cir. 2010) 
(agreeing with other circuits that “evidence that the user of a 
computer  employing  a  particular  IP  address  possessed  or 
transmitted child pornography can support a search warrant 
for the physical premises linked to that IP address”); United 
States v. Perez, 484 F.3d 735, 740 (5th Cir. 2007) (acknowledg‐
ing  possibility  that  neighbors  could  have  used  unsecured 
wireless  connection  but  concluding  that  “it  remained  likely 
that  the  source  of  the  transmissions  [of  child  pornography] 
was inside [the] residence” to which the IP address was as‐
signed). 
                                                           AFFIRMED.